PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/001,979
Filing Date: 7 Jun 2018
Appellant(s): CAPECI et al.



__________________
Carrie Schwartz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09 December 2020.

16 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-4 and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitations “non-homogeneous liquid composition” and “single phase liquid composition” in instant claim 1.  Specifically, it is unclear to the examiner if the composition is a stable single phase composition with no dispersed particles, or if the composition is a non-stable composition having dispersed particles.  Furthermore, the examiner asserts that page 12, lines 14-19 of the instant specification defines a “single phase composition” to be homogeneous.  Accordingly, the examiner asserts that claiming a non-homogeneous/homogeneous composition is indefinite.  For examination purposes, the examiner construes claim 1 to require a single phase composition that may or may not have a varying degree of dispersed ingredients.  Instant claims 2-4 and 9-21 are included in this rejection for being dependent upon claim 1.  Appropriate correction and/or clarification is required.

NEW GROUNDS OF REJECTION
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-4 and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein, when the composition is divided into Large Samples according to the method described herein (Preparation of Large Samples), the first about 10% of the Large Samples comprises a first average adjunct concentration (Direct or Calculated) of the adjunct, and the last about 10% of the Large Samples comprise a second average adjunct concentration (Direct or Calculated, determined the same manner as the first average adjunct concentration) of the adjunct, wherein either: a) the first average adjunct concentration is at least about 1% greater than the second average adjunct concentration; or b) the first average adjunct concentration is at least about 1% less than the second average adjunct concentration” in instant claim 1.  Specifically, the examiner asserts that it is unclear what method steps are required to divide the composition into large samples in instant claim 1.  Furthermore, the examiner asserts that it is unclear if the limitations that appear in the parenthesis in instant claim 1 are required.  Accordingly, the examiner asserts that one of ordinary skill in the art would not be able to ascertain the metes and bounds of this limitation in instant claim 1.  Instant claims 2-4 and 9-21 are included in 

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein when the composition is divided into Large Samples according to the method provided herein, the weighted mean adjunct concentration of the first 10% of Large Samples is at least 1% different than the mean adjunct concentration of all of the Large Samples” in instant claim 5.  Specifically, the examiner asserts that it is unclear what method steps are required to divide the composition into large samples in instant claim 5.  Accordingly, the examiner asserts that one of ordinary skill in the art would not be able to ascertain the metes and bounds of this limitation in instant claim 5.  Instant claims 6-7 are included in this rejection for being dependent upon instant claim 5.  Appropriate correction and/or clarification is required.

Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein the liquid composition is characterized by an Adjunct Variation Index, as determined according to the method provided herein, of equal to or less than 1.0”.  Specifically, the examiner asserts that it is unclear what method steps are required to calculate the Adjunct Variation Index in instant claims 8 and 17.  Accordingly, the examiner asserts that one of ordinary skill in the art would not be able to ascertain the metes and bounds of this limitation in instant claims 8 and 17.  Appropriate correction and/or clarification is required.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schutz et al, US 2011/0259365.
Schutz et al, US 2011/0259365, discloses an aqueous liquid detergent composition comprising 30-80% by weight of water (see abstract and paragraph 104), that the composition has a viscosity of 500-1100 cps (see paragraph 107), that the composition contains 1-50% by weight of surfactants (see paragraphs 108-134), and that the composition additionally contains perfumes, dyes, opacifiers, enzymes, and thickening agents (see paragraph 183), wherein the composition is a clear single phase liquid (i.e. homogenous) or an opaque product containing dispersed phases (i.e. non-homogenous) that is stored in a glass or plastic package (see paragraphs 181-182), per the requirements of the instant invention.  Specifically, note Examples A-I in Table A, which contain multiple samples.
	Although Schutz et al generally discloses an aqueous liquid composition containing water, surfactants, perfumes, dyes, opacifiers, enzymes, and thickening agents that are in the form of clear single phase liquids or an opaque product containing dispersed phases, the reference does not require such liquid compositions that are divided into sample sizes of varying concentration with sufficient specificity to constitute anticipation.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have formulated a liquid composition, as taught by Schutz et al, that were divided into sample sizes of varying concentration, because such liquid compositions of varying concentration levels fall within the scope of those taught by Schutz et al.  Therefore, one of ordinary skill in the art would have had a reasonable .

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.

The rejection of claims 1-21 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schutz et al, US 2011/0259365, is withdrawn.

The rejection of claims 1-21 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwerter et al, US 2011/0319312, is withdrawn.

(2) Response to Argument
Appellant argues that the limitations “non-homogeneous liquid composition” and “single phase liquid composition” that appear in instant claim 1 are not vague and indefinite, since a “single phase” product may appear “homogeneous” to the naked eye, 
Appellant further argues that Schutz et al, US 2011/0259365, does not teach or suggest in general a composition which is non-homogenous.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Schutz et al discloses that their composition is an opaque product containing dispersed phases (i.e. non-homogenous) that is stored in a glass or plastic package (see paragraphs 181-182), per the requirements of the instant invention.
Appellant further argues that Schutz et al, US 2011/0259365, is a homogeneous product, and therefore, if the product of Schutz et al was divided into smaller containers and analyzed, the products would be identical.  However, the examiner respectfully disagrees.  Initially, the examiner asserts that instant claims 1-21 are drawn to a packaged, non-homogeneous liquid composition, and not to a method of analyzing a detergent product.  Specifically, the examiner respectfully maintains that Schutz et al discloses an aqueous liquid detergent composition comprising 30-80% by weight of 







This examiner’s answer contains a new ground of rejection set forth in section (1) above.  Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.


/BRIAN P MRUK/           Primary Examiner, Art Unit 1761                                                                                                                                                                                             

A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/William Krynski/
Director Designee, TC 1700

Conferees:
/MARK EASHOO/           Supervisory Patent Examiner, Art Unit 1767 

/Benjamin L. Utech/
Primary Examiner      
                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.